                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:96-CR-34-D



UNITED STATES OF AMERICA                    )
                                            )
                  v.                        )              ORDER
                                            )
RUSSELL D. LANDERS,                         )
                                            )
                            Defendant.      )


       On March 17, 2021, Russell D. Landers ("Landers" or "defendant'') moved for

compassionate release [D.E. 262]. On April 6, 2021, the United States responded in opposition

[D.E. 271]. On April 7, 2021, Landers replied [D.E. 272]. On April 8, 2021, the Honorable W.

Earl Britt recused, and the case was reassigned to the undersigned [D.E. 277]. On April 8, 2021,

Landers moved to expedite [D.E. 278]. On April 10, 2021, Landers died. See Find an Inmate,

Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (search name field for "Russell

Landers") (last visited Apr. 12, 2021).

       In light of defendant's death, the court DISMISSES as moot defendant's motion for

compassionate release [D.E. 262] and motion to expedite [D.E. 278].

       SO ORDERED. This Jk. day of April 2021.




                                                       ~SC.DEVERID
                                                       United States District Judge




          Case 5:96-cr-00034-D Document 281 Filed 04/12/21 Page 1 of 1
